SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1379
CA 13-00814
PRESENT: SCUDDER, P.J., CENTRA, CARNI, SCONIERS, AND WHALEN, JJ.


JASON M. ISAMAN, PLAINTIFF-RESPONDENT,

                     V                                             ORDER

CHRISTOPHER R. TRAVIS, PORTVILLE TRUCK AND AUTO
REPAIR, INC. AND WILL DO CONSTRUCTION, LLC,
DEFENDANTS-APPELLANTS.


CONNORS & VILARDO, LLP, BUFFALO (LAWLOR F. QUINLAN, III, OF COUNSEL),
FOR DEFENDANTS-APPELLANTS CHRISTOPHER R. TRAVIS AND PORTVILLE TRUCK
AND AUTO REPAIR, INC.

AUGELLO & MATTELIANO, LLP, BUFFALO (JOSEPH A. MATTELIANO OF COUNSEL),
FOR DEFENDANT-APPELLANT WILL DO CONSTRUCTION, LLC.

LAW OFFICE OF FRANCIS M. LETRO, BUFFALO (FRANCIS M. LETRO OF COUNSEL),
FOR PLAINTIFF-RESPONDENT.


     Appeals from an order of the Supreme Court, Cattaraugus County
(Michael L. Nenno, A.J.), entered October 24, 2012 in a personal
injury action. The order denied in part the respective motion and
cross motion of defendants for summary judgment dismissing the
complaint and all cross claims against them.

     Now, upon the stipulation of discontinuance signed by the
attorneys for the parties on December 16, 2013, and filed in the
Cattaraugus County Clerk’s Office on January 23, 2014,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   February 7, 2014                       Frances E. Cafarell
                                                  Clerk of the Court